DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant's election with traverse of Group I, drawn to a composition comprising arterolane and piperaquine, in the reply filed on 9/1/22 is acknowledged.  Applicant makes on arguments to support the traversal.  The requirement is still deemed proper and is therefore made FINAL.  
Claims 1-29 are pending.  Claim 28 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-27, 29 are examined herein insofar as they read on the elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamaluba et al. (“Arterolane–piperaquine–mefloquine versus arterolanepiperaquine and artemether–lumefantrine in the treatment of uncomplicated Plasmodium falciparum malaria in Kenyan children: a single-centre, open-label, randomised, non-inferiority trial”, The Lancet Infectious Diseases, 2021, pp. 1-13, of record).
Hamaluba et al. teach the administration of a triple antimalarial combination therapy, arterolane-piperaquine-mefloquine, for the treatment of uncomplicated falciparum malaria in Kenyan children aged 2-12 years.  Arterolane at an oral dose of 4 mg/kg of bodyweight, piperaquine at an oral dose of 20 mg/kg of bodyweight, and mefloquine at an oral dose of 8 mg/kg of bodyweight were administered once daily for three days (summary background and methods sections on page 1).  Table 1 shows that the median weight is 19.4 kg (page 6).  The weight-based dosing schedule of arterolane-piperaquine-mefloquine was based on Synriam (37.5 mg of arterolane maleate and 187.5 mg of piperaquine phosphate per tablet) and Lariam (250 mg of mefloquine per tablet) (page 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-23, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaluba et al. (“Arterolane–piperaquine–mefloquine versus arterolanepiperaquine and artemether–lumefantrine in the treatment of uncomplicated Plasmodium falciparum malaria in Kenyan children: a single-centre, open-label, randomised, non-inferiority trial”, The Lancet Infectious Diseases, 2021, pp. 1-13, of record), as applied to claims 1-2, 24-27, in view of Enose et al. (WO 2013/008218).
The instant claims are directed to a composition comprising arterolane, piperaquine, and mefloquine in the claimed dosage amounts in accordance with the claimed body weights of the patients.  
Hamaluba et al. teach as discussed above, however, fail to disclose the claimed dosage amounts in accordance with the claimed body weights of the patients.  
Enose et al. teach stable oral dosage forms of the spiro 1,2,4-trioxolane antimalarial, arterolane (active compound I), and piperaquine for treating malaria (title, abstract, and claims 23-24).  Preferred dosages for trioxolanes range from 0.1-1000 mg/kg/day and in particular 1-100 mg/kg/day (page 3, lines 20-29).  In another preferred embodiment, the active compound I may be in an amount from 5-25%, and piperaquine in an amount from 40-80% based on the total weight of the dosage form (page 7, lines 13-22).  Put another way, active compound I and piperaquine are in a weight ratio of about 1:1 to about 1:10.  Yet, in another embodiment, active compound I may be present in a dose range of 100-300 mg and piperaquine present in a dose range of 700-850 mg (page 8, lines 1-5).  Finally, Enose et al. also discloses oral dosage forms of the active compound I in a unit dose of 100, 150, or 250 mg and piperaquine present in a unit dose of 750 mg once a day for 3 days (page 14, lines 1-17).  Various body weights are taught for subject, for example an adult having body weight over 35 kg or an adult having body weight between 36-75 kg (page 4, lines 16-24).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have formulated a composition comprising arterolane and piperaquine in the method of treating malaria, as taught by Hamaluba et al. in the claimed dosage amounts in accordance with the claimed body weights of the patients, as taught by Enose et al.
A person of ordinary skill in the art would have been motivated to formulate a composition comprising arterolane and piperaquine in the claimed dosage amounts in accordance with the claimed body weights of the patients because the dosage amounts of both arterolane and piperaquine, as taught by Enose et al., encompass the claimed dosage amounts in accordance with the claimed body weights.  For example, arterolane is taught to be in a dosage amount of 100-300 mg.  Piperaquine is taught to be in a dosage amount of 700-850 mg.  Dosages for arterolane can also be calculated from body weight using the range from 0.1-1000 mg/kg/day and in particular 1-100 mg/kg/day, which also encompass the instant claims. Ratios of arterolane to piperaquine range from 1:1 to 1:10. Furthermore, while Hamaluba et al. teach young children, which encompasses lower claimed body weights, Enose et al. teach full adults, which encompass the higher claimed body weights.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in formulating the claimed dosage amounts for arterolane and piperaquine for the method of treating malaria.  Finally, it is also obvious for the skilled artisan to include instructions on how to administer the pharmaceutical composition comprising arterolane and piperaquine so as to safely and effectively treat malaria in a patient in need thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627